237 Ga. 138 (1976)
227 S.E.2d 34
MITCHELY
v.
MITCHELY.
31206.
Supreme Court of Georgia.
Submitted May 28, 1976.
Decided June 23, 1976.
James, Johnson & Pitts, Maurice E. Pitts, for appellant.
Robert Carpenter, for appellee.
NICHOLS, Chief Justice.
Raymond Lee Mitchely and Margie Mae Mitchely were married in 1959 and lived together until they *139 separated in 1975. A divorce was granted on February 24, 1976 by the trial court hearing the case without the intervention of a jury. The former husband appeals from this judgment and the sole enumeration of error contends that the amount of alimony and child support is excessive.
The evidence disclosed that the couple had been married approximately 17 years and that there were three children of such marriage whose ages, at the time of the divorce, were 2, 10 and 15. The award of $200 per month alimony for the wife and $150 each for the three children was not excessive where the evidence disclosed that the husband had an income in excess of $19,000 per year as salary as well as additional income from a business and from rental property and that his net take-home pay from his salary amounted to $14,800 per year.
The division of property between the husband and wife, which included giving the former wife two of the couple's three motor vehicles, the family home place and providing that funds in savings for the children's education be used for such purpose, while possibly high, is not so excessive as to authorize a reversal.
Judgment affirmed. All the Justices concur.